Citation Nr: 0016524	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1974 to May 1978.

By rating decision dated August 1978, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
low back disability.  He was notified of this determination 
and of his right to appeal by a letter later that month, but 
a timely appeal was not filed.  Recently, he submitted 
additional evidence seeking to reopen his claim for service 
connection.  In a rating action in November 1997, the RO 
concluded that the evidence submitted by the veteran was not 
new and material, and his claim for service connection 
remained denied.  This case was previously before the Board 
of Veterans' Appeals (Board) in August 1998, at which time it 
was remanded for additional development of the record.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1.  By decision in August 1978, the RO denied service 
connection for a low back disability.

2.  The veteran was informed of this decision and of his 
right to appeal, but a timely appeal was not received.  

3.  The evidence added to the record since the August 1978 
determination includes findings of a current low back 
disability.

4.  This evidence is neither cumulative nor redundant, and 
is, in conjunction with the evidence previously considered, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The veteran's in-service back complaints were acute and 
transitory and resolved without residual disability.

6.  No abnormality of the spine was present on the discharge 
examination in January 1978.

7.  There is no competent medical evidence linking the 
veteran's current low back disability, first manifested 
following service, to the veteran's period of service.



CONCLUSIONS OF LAW

1.  The evidence received since the RO denied service 
connection for a low back disability in August 1978 is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302 (1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5107(a) (West 1991)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that the VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claim is the August 1978 RO 
decision.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 
20.1100 (1999).  Therefore, the Board must review, in light 
of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
separately describe the evidence that was of record at that 
time, and the evidence presented since that decision.  The 
prior evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

The "old" evidence 

The service medical records show that the veteran was seen in 
May 1975 for low back pain that had its onset the previous 
day.  There was no radiation.  An examination was not done.  
The impression was low back strain.  Medication and heat were 
prescribed.  He reported pain in the lower extremities in 
December 1976.  It was indicated that he had low back pain 
and pain in both legs.  It was further noted that the 
complaints had been present for twelve hours.  Following an 
evaluation, it was noted that the veteran had muscular pains 
due to exercise.  The veteran complained of low back pain for 
24 hours in January 1978.  It was noted that he was taking 
medication without relief.  The pain apparently began while 
exercising the previous day.  The pain might radiate into the 
buttocks and the flanks.  An examination revealed that all 
motions at the waist were moderately impeded by pain.  
Straight leg raising was negative.  The impression was 
lumbosacral and sacroiliac strain, bilateral.  On a report of 
medical history in January 1978, in conjunction with the 
separation examination, the veteran denied recurrent back 
pain.  A clinical evaluation of the spine was normal on the 
discharge examination in January 1978.

The RO decision 

By rating action dated August 1978, the RO denied service 
connection for a low back disability.  It was indicated that 
the in-service low back complaints were acute and transitory 
and that no back disability was noted on the discharge 
examination in January 1978.

The additional evidence 

Department of Veterans Affairs (VA) outpatient treatment 
records dated in 1997 are of record.  The veteran complained 
of upper back pain with numbness over the left upper 
extremity and the left lower extremity in August 1997.  These 
symptoms had been present on and off for five years, and had 
recently increased in duration, intensity and frequency.  
Following an examination, the impression was chronic back 
pain.  Magnetic resonance imaging of the lumbar spine in 
September 1997 revealed mild degenerative disc disease.  In 
October 1997, the veteran related that he had chronic low 
back pain times five years.  

In May 1998, it was indicated that the veteran had been seen 
at a private facility that month for low back pain.  He was 
to return to regular duty/school three days later.  

In a statement dated October 1998, a private physician 
related that he was the medical director of a facility that 
specialized in the practice of occupational medicine.  He had 
become familiar with the veteran's medical history in that 
capacity.  The physician noted that it was during a pre-
employment physical examination in February 1980 that there 
was an indication of a previous back condition.  Upon taking 
a medical history, it was revealed that the veteran was 
taking medication for phlebitis in his left leg associated 
with impaired circulation.  This medication had been 
prescribed on several occasions since October 1978 with good 
results.  Over a period of two years, the physician indicated 
that he saw the veteran several times and he was treated with 
medication and physical therapy.  He was subsequently 
referred to an orthopedist, who confirmed the diagnosis of 
acute left lumbar radiculitis.  The veteran stated that his 
back condition occurred while on active duty.  It was 
indicated that the veteran had been asymptomatic prior to 
this episode, with no history of back-related problems.  It 
was further reported that the veteran had currently presented 
with an increased complication of the same nature.  He had 
radicular pain associated with lumbar radiculitis, which had 
episodes of remission and exacerbation.

VA records reflect that the veteran was seen in 1997 and 1998 
for complaints of low back pain.

In April 1999, the veteran noted that he had been unable to 
obtain medical records from several physicians who had 
treated him in the 1980's for back pain, including the 
orthopedist referred to in the October 1998 letter from the 
medical director, .

The veteran was afforded an examination by the VA in January 
2000.  The veteran related that he was not currently being 
followed by a physician for his back.  The examiner noted 
that he reviewed the veteran's claims folder in conjunction 
with the examination.  He stated that there were three 
episodes of back injuries in service, with no evidence of 
follow-up in the chart after any of these episodes.  The 
episodes appeared to be completely resolved.  The examiner 
added that the separation physical examination mentioned no 
difficulties with ongoing back pain.  The veteran stated that 
he continued to have back pain and eventually developed left 
leg pain after discharge from service.  Following an 
examination, the impressions were lumbar strain, and probable 
foraminal stenosis, left, lumbar with intermittent 
radiculitis.  The examiner commented that the lumbar strain 
in service was a self-limiting, self-asserted, soft tissue 
injury that, as one would expect with that type injury, 
resolved spontaneously within 60-90 days.  In his opinion, 
the veteran's subsequent episodes of left leg pain and low 
back pain had been as a result of gradual, age-related, 
activity-related, degenerative changes in the lumbar spine 
and had no relation and bearing on his service related 
injuries.  

Analysis 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim that has be disallowed, the [Board] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

In this regard, the Board notes that the RO denied the 
veteran's claim in August 1978 on the basis that there were 
no residuals of an in-service back injury, and that the 
separation examination in January 1978 showed that the spine 
was normal. 

The evidence received since the RO's August 1978 
determination includes private medical records, VA outpatient 
treatment records and the report of a VA examination.  The 
records reflect a current diagnosis of a low back disability.  
This evidence is new, inasmuch as it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is 
whether the veteran has residuals of a low back disability 
that are related to service.  The fact that the veteran has 
submitted evidence demonstrating the presence of a current 
low back disorder is of such significance that it must be 
considered in order to fairly adjudicate the claim.  
Accordingly, the Board finds that the additional evidence of 
record is new and material, warranting reopening of the claim 
for service connection for a low back disability.  

Since the Board has determined that the evidence submitted 
with respect to the attempt to reopen the claim for service 
connection for a low back disability is new and material, the 
next question which must be resolved is whether the claim is 
well grounded.  See Elkins, 12 Vet. App. 209.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

A review of the entire evidence of record shows that the 
veteran was seen on several occasions during service for 
complaints of low back pain.  The fact remains, however, that 
he was treated and the symptoms evidently resolved.  In this 
regard, the Board observes that he had complained of low back 
pain in January 1978 and, less than two weeks later, denied a 
history of back pain on the discharge examination.  It is 
also significant to note that a clinical evaluation of the 
spine at that time was also normal.  The Board recognizes 
that a physician indicated that a previous back condition had 
been noted on a pre-employment examination in February 1980.  
It was also reported that he had been seen initially for 
phlebitis.  It was sometime thereafter that the veteran was 
referred to an orthopedist who confirmed a diagnosis of acute 
left lumbar radiculitis.  It is significant to point out, 
however, that the only medical opinion of record fails to 
establish any link between the veteran's in-service symptoms 
and the current back disorder.  Indeed, the VA examiner 
specifically stated that the in-service complaints resolved, 
and that the current low back disability was not related to 
service.

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,     5 Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that he has a low back disability that are related to service 
are neither competent nor probative of the issue in question.  
Although the statement from the private physician in October 
1998 shows that the veteran reported that his back condition 
occurred while in service, there is no medical opinion to 
this effect.  As noted above, there is no clinical evidence 
to support this allegation.  As the Court has noted, 
"[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' satisfying the Grottveit requirement."  
This is true since "a bare transcription of a lay history is 
not transformed into 'competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, any 
conclusion based on the veteran's history is invalid.  The 
only other evidence in support of the veteran's claim 
consists of statements made in his own behalf.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  The Board concludes, therefore, that 
the veteran's claim for service connection for a low back 
disability is not well grounded.

An additional question which must be addressed by the Board 
is whether a remand is required in light of the revised 
standards concerning the reopening of claims recently 
promulgated by the Court.  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998); Fossie v. Brown, 12 Vet. App. 1 (1998); 
Winters, 12 Vet. App. 203 (1999); and Elkins, 12 Vet. App. 
209 (1999).  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  Bernard, 4 Vet. App. 384.

In this regard, the Board notes that in Vargas-Gonzalez v. 
West, 12 Vet. App. 63 (1998), the Court concluded that a 
remand would not be necessary in very similar circumstances 
because the underlying claim was not well grounded.  
Similarly, in this case, given the absence of evidence 
linking any back disability to service, a remand is 
inappropriate.  The Board further observes that the 
regulation in question, 38 C.F.R. § 3.156, has not changed 
and that the veteran has received that regulation and has 
been accorded ample opportunity to present evidence and 
argument pertaining thereto.  Accordingly, the Board 
concludes that the reasons for remand discussed in Bernard 
are inapplicable to the issues discussed in this case.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim as to the issue of 
entitlement to service connection for a low back disability.  
In essence, what is required is competent medical evidence 
that links the currently claimed disability to the veteran's 
service or any incident thereof.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability and, to this extent, the appeal is granted.  
Service connection for a low back disability is denied.





		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

